Interim Decision #1450

Ma:ma or

CINTIOLI

In Visa Petition Proceedings
A-12555258
Decided by District Director January 14, 1965
Petition to accord beneficiary first preference classification under section 203
(a) (1), Immigration. and Nationality Act, as amended, as an accordion
maker, is denied since it has not been estabusbed that he possesses the
specialized experience, as set forth in the clearance order, to make an
„....entire Italian-type accordion by hand; to design, model and repair all types
of accordions; and has 5 years' experience on Italian and other type
accordion-B.

Discussion: The petitioner, Nunzio Music Center, 401 Franklin
Avenue, Nutley, New Jersey, is engaged in the sale and repair of
accordions, guitars and other musical instruments, and provides
instructions in musical instruments. The petitioner maintains a laboratory in Montclair, New Jersey where electronic pick-ups and
amplifiers are manufactured and adapted to accordions, guitars and
organs. The business, established in 1946, has gross annual sales
of $65,000, and employs a total of six persons including four musical
instructors, one oaleaman and one engineer.

The petitioner is petitioning for the services of the beneficiary
as an accordion maker. The duties of the position are described in
the.clearance order as follows: "Makes entire Italian type accordion
by hand. Makes bellows and sets reeds in block. Designs, models
and repairs all types of accordions. Also builds box section." The
clearance order further specifies that the position requires a person
who has five years experience on Italian and other type accordion
and is literate. The sole document presented to establish the beneficiary's qualification is an affidavit from the beneficiary's father and
three uncles, the Cintioli Brothers, who are manufacturers of accordians and reeds in Castelfidardo, Italy. The affidavit states that
the beneficiary became apprenticed to the firm as a child and he
learned the Manufacturing phase of the business in two or three
128

Interim Decision 40450
years working during summer vacations and when not attending
school and that he was a journeyman for about seven years prior to
his departure to the United States in 1960. He is experienced in
all phases of the construction and assembling of parts of accordions,
design of equipment and tuning of instrument. •
The petitioner was interviewed by an officer of this Service on
December 8, 1964 and testified that he does not manufacture accordions but purchases them locally or imports them because it is cheaper. He advised that he primarily required the services of the
beneficiary to engage in research work on remote wireless control
amplifiers and the adaptation of electronic equipment to accordions.
-The beneficiary is an unmarried, 23 year old native and citizen of
Italy presently in the United States. He testified on December 8,
1964 that he only worked in the 4Amily's factory during summer
vacations and when not attending school from 1948 to 1960; that
he was never on the payroll; and that accordions were produced on
assembly line and no one in the plant made the entire instrument.
He graduated from high school in 1959; studied in England for
four months during 1960 and was admitted to the United States as
a nonimmigrant visitor on December 11, 1960. He received an
associate in technology 'degree from the Technical Institute of Temple University, Philadelphia, Pennsylvania 011 February 13, 1964
after completion of a three-year course in electronics. Since that
date he has been engaged as personal United States representative
for the firm of Cintioli Brothers. Fie has not been employed by the
petitioner.
In view of the foregoing, the petition must be denied since the
beneficiary will not be performing the duties specified in the -clearance order. Further, it has not been established that the beneficiary
possesses the specialized experience as an accordion maker as contemplated by the statute.
ORDER: It is ordered that the petition to classify status of alien
as first preference quota immigrant be, and the same is hereby
denied.

129

